Exhibit 10.1

AMENDMENT NO. 2 TO

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 2 TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is made
and entered into as of February 17, 2020 by and among NN, Inc., a Delaware
corporation (the “Company”), and Warren A. Veltman (the “Executive”), and amends
that certain Executive Employment Agreement dated as of September 9, 2014, as
amended, by and among the Company and the Executive (the “Employment
Agreement”).

In consideration of the mutual promises, representations, warranties, covenants
and conditions set forth in this Amendment, the parties hereto, intending to be
legally bound, hereby agree that the Employment Agreement is hereby amended as
follows:

1.    Section 3 of the Employment Agreement is hereby amended by deleting said
Section 3 in its entirety and inserting in lieu thereof the following:

“Position and Duties. The Executive shall serve as the President and Chief
Executive Officer of the Company with responsibilities and authority as may from
time to time be assigned by the Board of Directors of the Company. Executive
agrees to perform faithfully and industriously the duties which the Company may
assign to him. The Executive shall devote substantially all of his working time
and efforts to the business affairs of the Company, to the exclusion of all
other employment or business interest other than passive personal investments,
charitable, religious or civic activities. Executive may not engage, directly or
indirectly, in any other business or businesses, whether or not similar to that
of the Company, except with the consent of the Board of Directors of the
Company.”

2.    In all other respects, the Employment Agreement shall remain in full force
and effect.

3.    This Amendment may be executed in counterparts, each of which when so
executed shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. Any or all of the signatures to this
Amendment may be by facsimile transmission.

4.    This Amendment shall be governed in accordance with the laws of the State
of Tennessee, without regard to principles of conflict of laws.

IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 to Employment
Agreement as of the date first above written.

 

NN, INC. By:  

/s/ Matthew S. Heiter

Name:   Matthew S. Heiter Title:   Senior Vice President

/s/ Warren A. Veltman

Warren A. Veltman